Citation Nr: 1413313	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-29 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD) and schizoaffective disorder with depression and passive-dependent personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever 


INTRODUCTION

The Veteran had active military service from December 1983 to March 1984 and from July 1984 to July 1992. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) denied the Veteran's petition to reopen her claim of entitlement to service connection for an acquired psychiatric disorder.

She testified in support of this claim during a videoconference hearing in May 2010 before the undersigned Veterans Law Judge (VLJ) of the Board.  In December 2010, the Board reopened this claim because there was the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits (meaning on a de novo basis), the Board instead then proceeded to remand this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  

Unfortunately, another remand is required.

Also, in written statements received in April 2011, the Veteran raised additional claims for consideration.  The RO denied one such claim in a rating decision dated in September 2011, according to records maintained electronically in Virtual VA.  The RO has not yet considered the remaining other claims, however, of entitlement to higher ratings for left ankle, foot and heel disabilities.  The Board therefore is referring these other claims to the RO for appropriate action.   



REMAND

The Board sincerely regrets the delay that will result from again remanding, rather than immediately deciding, this claim for an acquired psychiatric disorder, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

During the course of this appeal, the RO attempted to obtain the Veteran's records from the Social Security Administration (SSA).  In December 2009, SSA responded that the Veteran's claim for SSA disability benefits was pending.  Since then, she has asserted that she is now receiving SSA benefits, but SSA has not sent VA the records upon which it based its decision to award these benefits.  As there is evidence of record indicating the Veteran is unemployable due to her mental health related issues, her SSA records are pertinent to this VA claim and therefore must be obtained and considered.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

In addition, the Board previously remanded this claim to the RO/AMC for the purpose of affording the Veteran a VA examination.  The RO attempted to do so, but she failed to report, later claiming however that she had been ill.  So in early March 2011, the RO indicated that, given that she was sick, it would afford her another examination, but in late March 2011, on the date of this rescheduled examination, the Veteran again failed to report for it.  There is no indication of record, including in the physical claims file or on Virtual VA or in the Veterans Benefits Management System (VBMS), that the RO notified her of the March 2011 VA examination.  The notification letter is not part of the record.  According to a January 2012 supplemental statement of the case (SSOC), the RO notified her of the initial examination in December 2010.  The SSOC does not refer to any follow-up notice regarding the March 2011 examination.


Moreover, according to a recent Report of General Information (VA Form 27-0820) dated in January 2014, so even more recently, the Veteran had called regarding her appeal.  She stated that she was scheduled for an examination at the PARMA OUTPATIENT CLINIC in PARMA, OH, on December 28, 2013, and that she tried to contact the clinic to reschedule due to financial hardship.  She therefore is requesting the examination again be rescheduled.

Accordingly, this claim is remanded for the following additional development and consideration:

1.  Obtain and associate with the claims file the records upon which SSA relied in awarding the Veteran disability benefits.

2.  Once these SSA records are obtained and associated with the claims file, afford the Veteran a VA mental status evaluation by a psychologist or psychiatrist.  Notify the Veteran of the scheduled examination and put a copy of the notification letter in her claims file, either the physical or electronic portion of it.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and then proceed with the following instructions.  

(a) Record in detail the Veteran's history of in-service stressors, including as concerning her alleged personal assault or rape, a train wreck, explosive devices and fear of terrorist activity.  

(b) Pay particular attention to the service treatment records (STRs), which refer to counseling, also the service personnel records (SPRs), which show a decline in work performance and a decision not to recommend the Veteran for reenlistment, as well as a letter from her father indicating she had changed and had become nasty during service, her written statements and reported medical histories consistently indicating that she began to lose it/snap during her service, and treatment records dated from 1996 showing a significant decline in her mental health.

(c) After considering this potentially relevant evidence, provide an opinion as to whether the Veteran's current psychiatric disability, irrespective of the particular diagnosis, is as likely as not the result of at least one of the alleged events during her service.

(d) Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

(e) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

3.  If the Veteran fails to report for even this additionally scheduled mental status examination, transfer the claims file to a VA examiner for review and an opinion based on the existing evidence of record.  Have this designee consider and address the evidence mentioned above and discuss the basis of the opinion.

4.  Review the examination report or opinion to ensure it complies with the instructions and responds to the question asked.  If it does not, return it to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2. 

5.  Then readjudicate this claim in light of this and all other additional evidence in the physical and electronic claims file.  If this claim continues to be denied, send the Veteran and her representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  


The Veteran has the right to submit additional evidence and argument concerning 
this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  This
claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112
(West Supp. 2012). 


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


